UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2159


DEREK N. JARVIS; SHIRLEY J. PITTMAN,

                Plaintiffs - Appellants,

          v.

GRADY MANAGEMENT, INCORPORATED; DUFFIE, INCORPORATED; APRIL
LANE JOINT VENURES; MONTGOMERY COUNTY GOVERNMENT/MONTGOMERY
COUNTY EXECUTIVE; MONTGOMERY COUNTY HOUSING AND COMMUNITY
AFFAIRS OFFICE; MONTGOMERY COUNTY ATTORNEY'S OFFICE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cv-00280-PJM)


Submitted:   April 28, 2011                   Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek N. Jarvis and Shirley J. Pittman, Appellants Pro Se. John
Benjamin Raftery, OFFIT KURMAN, PA, Bethesda, Maryland; Edward
Barry Lattner, COUNTY ATTORNEY’S OFFICE, Rockville, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Derek     N.    Jarvis     and   Shirley      J.   Pittman       appeal    the

district court’s order dismissing their civil action.                            We have

reviewed the record and find no reversible error.                         Accordingly,

we affirm for the reasons stated by the district court.                            Jarvis

v.   Grady    Mgmt.,    Inc.,     No.    8:09-cv-00280-PJM        (D.     Md.    Oct.   6,

2010).       We dispense with oral argument because the facts and

legal    contentions        are   adequately        presented    in     the     materials

before   the    court       and   argument        would   not   aid   the     decisional

process.



                                                                                 AFFIRMED




                                              2